DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 March 2022 has been entered.
Notice of Supervisory Review
This application has been pending five years or more.  Consistent with MPEP 707.02, it has been considered “special” by the Examiner, and, in an effort to terminate prosecution, it has been reviewed by the Supervisory Patent Examiner as indicated by signature below.

Status of Claims
Claims 2-14 are pending.
Claim 2 has been amended.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Eligibility Step 1
Each of the claims, which are directed to a system, fall into at least one statutory category enumerated in 35 U.S.C. § 101 (process, machine, manufacture, or composition of matter). 
Eligibility Step 2A Prong One
Nonetheless, claim 2, the sole independent claim, recites initiating deletion of one or more working orders at an exchange for a tradeable object prior to initiating placement of the order to sweep, generat[ing] a characterization of a market; adjusting the sweep quantity for the order based on the characterization by subtracting a working quantity for each of the working orders, and initiating placement of the order to sweep at the exchange with the adjusted sweep quantity. The Specification at paragraph [0005] explains that an order to sweep involves entering market orders. Thus, the recited subject matter clearly falls under the abstract idea grouping of Certain Methods of Organizing Human Activity -- commercial or legal interactions; managing interactions between people and sales activities or behaviors. See MPEP § 2106.04(a)(2)(II).
Eligibility Step 2A Prong Two
The additional limitations in the claims include a client device, gateway, electronic exchange, network, and a “crossing manager” (a software application1). 
The Specification describes the components generically. Paragraphs [0011]-[0013] of the Specification disclose a plurality of generic computing devices that may be utilized to implement the instant invention. The Specification describes computers and network devices in generic terms at paragraph [0012]:
 the client device 100 is a computer such as known in the art. A computer includes any device capable of processing information to produce a desired result, and may include workstations, desktops, laptops, hand-held devices, and wireless devices. 
The client device 100 can access one or more exchanges through a known communication link.
Also, paragraph [15] of the Specification explains that “the crossing manager” “might be a separate software application” or “integrated with other software applications on the client device”, “or implemented at any device situated along the path between the client device 100 and an exchange” and concludes, “Therefore, details regarding the hardware and/or software architecture are not necessary for understanding the present invention.”
“Electronic exchange” is also generically described in Paragraph [0003] of the Specification and explains that electronic exchanges provide a matching process between traders, and that traders are typically connected to an electronic exchange by way of a communication link to facilitate electronic messaging between the trader and the exchange. 
These additional claim elements are recited at a high-level of generality; and so, merely generally link the use of the judicial exception to a particular technological environment of networked computers and do not impose any meaningful limits on practicing the abstract idea. The claimed invention does not improve the functioning of a computer or improve another technology or technical field.  Thus, the judicial exception is not integrated into a practical application. 
Eligibility Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately or in combination, they do no more than limit the above-identified abstract idea to the particular technological environment of networked computers, as discussed above. Limitations that merely confine the use of the abstract idea to a particular technological environment fail to add an inventive concept to the claims. See MPEP § 2106.05(h) discussing Affinity Labs of Texas v. DirecTV, LLC, 838 F.3d 1253, 120 USPQ2d 1201 (Fed. Cir. 2016) (particular technological environment of cellular telephones).  The claim is not patent-eligible.
Dependent Claims
Claim(s) 3 & 4 specify the sides of the trade and are part of the abstract idea.
Claim(s) 5 recites placing the orders, which is part of the abstract idea.
Claim(s) 6 recites narrowing details related to sending a message to delete working orders and is part of the abstract idea.
Claim(s) 7 recites narrowing details related to placing a sweep order and is part of the abstract idea.
Claim(s) 8 recites receiving confirmation before initiating deletion of the working orders and is part of the abstract idea.
Claim(s) 9 recites receiving confirmation before initiating the sweep order and is part of the abstract idea.
Claim(s) 10 recites placing the order to sweep using a user input device. This additional element is recited at a high-level of generality and amounts to performing the abstract idea using a generic element or limiting the idea to a particular technological environment and does not provide significantly more. 
Claim(s) 11 recites placing the order to sweep using a user a client device. This additional element is recited at a high-level of generality and amounts to performing the abstract idea using a generic element or limiting the idea to a particular technological environment and does not provide significantly more. 
Claim(s) 12 recites that the client device includes a second client device. This additional element is recited at a high-level of generality and amounts to performing the abstract idea using a generic element or limiting the idea to a particular technological environment and does not provide significantly more. 
Claim(s) 13 recites that the client device includes a gateway. This additional element is recited at a high-level of generality and amounts to performing the abstract idea using a generic element or limiting the idea to a particular technological environment and does not provide significantly more. 
Claim(s) 14 recites that the client device includes a server. This additional element is recited at a high-level of generality and amounts to performing the abstract idea using a generic element or limiting the idea to a particular technological environment and does not provide significantly more.
Accordingly, none of claims 2-14 are not patent-eligible.
Response to Arguments
Applicant's arguments filed 9 March 2022  (“Remarks”) have been fully considered but they are not persuasive. 
Applicant argues at page 7 that no justification has been provided to distinguish patentability of electronic trading systems of the pending claims from the electronic trading system found patentable in Smith.
This argument has been considered but is not persuasive. Whatever weight is to accorded a Board decision that has been designated informative, as Ex Parte Smith has been; Smith is distinguishable from the present application because the claimed timing mechanisms and associated temporary restraints on execution of trades were the additional elements that provided a specific technological improvement over prior derivative trading systems. See Smith, 2019 WL 764497 , at *5. In the instant application, the only additional elements are generic computer components (client device, gateway, electronic exchange, network, and a “crossing manager” (a software application2)   (independent claim 2) and a user input device (claim 10), a second client device (claim 12), and a server (claim 14). 
The Specification at paragraph [0015] explains that “crossing orders might be prohibited by a rule or regulation” or “might cost the trader more in exchange transaction fees.” These are business considerations, not technological considerations. The additional elements including the “crossing manager,” a generic software application, are recited at a high-level of generality; and so, merely generally link the use of the judicial exception to a particular technological environment of networked computers and do not impose any meaningful limits on practicing the abstract idea.  The additional elements do no more than implement business rules in a networked computer environment, and are not directed to any improvement in the functioning of a computer or improvement in another technology or technical field.
The applicant argues at page 8 that identifying and preventing cross trading before orders are sent to an electronic exchange are not analogous to any of the enumerated groupings of abstract ideas. This argument has been considered, but is unpersuasive. claim 2, the sole independent claim, recites initiating deletion of one or more working orders at an exchange for a tradeable object prior to initiating placement of the order to sweep, generat[ing] a characterization of a market; adjusting the sweep quantity for the order based on the characterization by subtracting a working quantity for each of the working orders, and initiating placement of the order to sweep at the exchange with the adjusted sweep quantity. The Specification at paragraph [0005] explains that an order to sweep involves entering market orders. Thus, the recited subject matter clearly falls under the abstract idea grouping of Certain Methods of Organizing Human Activity -- commercial or legal interactions; managing interactions between people and sales activities or behaviors. See MPEP § 2106.04(a)(2)(II).
The applicant argues at page 9, that any abstract idea, when considered as a whole, is integrated into a practical application because the functionality of identifying and preventing cross trading proves new functionality and is an improvement to an electronic trading system. This argument has been fully considered, but is unpersuasive. The Specification at paragraph [0015] explains that “crossing orders might be prohibited by a rule or regulation” or “might cost the trader more in exchange transaction fees”, which are business, not technological considerations. The additional elements including the “crossing manager,” a generic software application, are recited at a high-level of generality; and so, merely generally link the use of the judicial exception to a particular technological environment of networked computers and do not impose any meaningful limits on practicing the abstract idea.  The additional elements do no more than implement business rules in a networked computer environment, and are not directed to any improvement in the functioning of a computer or improvement in another technology or technical field.  The pending claims are not patent-eligible.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOLKO HAMERSKI whose telephone number is (571)270-7621. The examiner can normally be reached Monday-Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BOLKO HAMERSKI
Examiner
Art Unit 3694



/BOLKO M HAMERSKI/Examiner, Art Unit 3694                                                                                                                                                                                                        
/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  see Specification paragraph [011] (“In this embodiment, the trading application 102 is a software application that includes software routines such as [...] a crossing manager 106, [...]”; paragraph [015] ("Although the crossing manager 106 is shown integrated with the trading application 102, it should be known that the crossing manager 106 might be a separate software application, integrated with other software applications on the client device 100, or implemented at any device situated along the path between the client device 100 and an exchange (e.g., implemented on a gateway).."); and paragraph [016] ("crossing manager program")
        2  see Specification paragraph [011] (“In this embodiment, the trading application 102 is a software application that includes software routines such as [...] a crossing manager 106, [...]”; paragraph [015] ("Although the crossing manager 106 is shown integrated with the trading application 102, it should be known that the crossing manager 106 might be a separate software application, integrated with other software applications on the client device 100, or implemented at any device situated along the path between the client device 100 and an exchange (e.g., implemented on a gateway).."); and paragraph [016] ("crossing manager program")